EXHIBIT Allied Nevada Drills 172 Meters Grading 3.4 g/t Gold Equivalent (1.1 g/t Au and 125 g/t Ag) in the Vortex Zone at Its Hycroft Mine May 7, 2010 – Reno, Nevada – Allied Nevada Gold Corp. (“Allied Nevada” or the “Company”) (TSX: ANV; NYSE-A: ANV) is pleased to announcehighlights from two additional holes drilled in the Vortex Zone at its wholly owned Hycroft mine located near Winnemucca, Nevada.These two holes were part of a program designed to test the mineralization identified by previously announced drilling (see press release dated January 11, 2010). Hole 10-3659, drilled approximately 50 meters west of the Albert Fault in the northwest region of the Vortex Zone, intersected 172 meters of mineralization grading 1.1 g/t Au1 and 125 g/t
